Title: From Thomas Jefferson to Benjamin Carter Waller, 21 December 1793
From: Jefferson, Thomas
To: Waller, Benjamin Carter



Sir
Philadelphia Dec. 21. 1793.

I have received your letter of Dec. 10. as I had done in due time that of Mr. Welsh, tho’ I did not know that it had come from you. At that time it was my intention to have retired from office at the end of September, and meant to have taken the first opportunity of seeing Mr. Eppes the acting executor of Mr. Wayles, and to have acquired from him the information necessary to enable me to answer Mr. Welsh’s letter; for a ten year’s absence from Virginia has left me without knolege of the affairs of the estate. I was induced however to put off my retirement to the end of this month, and therefore have not seen Mr. Eppes. I leave this place within ten days, and shall take the earliest occasion which the season will admit of meeting with Mr. Eppes, and of settling with him arrangements relative to Mr. Wayles’s debt to Mr. Welsh. In the mean while it will save time if you will be so good as to inform us whether your powers from Mr. Welsh would authorize you fully to settle this transaction, and to take measures to obtain full powers if you have them not. If you will settle it on the same terms on which the much greater claim of Farrel & Jones was settled, that is to say, dividing the principal and interest before and since the war into practicable instalments, I think I can venture to assure you there will be no difficulty in the case. The executors have uniformly denied interest during the war in all cases where the estate was concerned.—I shall use my best endeavors to have this matter brought to a speedy settlement on my return to Virginia, and should be enabled to propose a meeting if you will be so good as to send me an answer by post to Monticello.
My separate debt to Mr. Welsh is small. I paid him the interest up to 1785. when I saw him in London. This included interest during the war. I cannot, till I return home and look into my affairs, say any thing specific as to the balance, but the earliest attention shall be paid to it, and Mr. Welsh may be assured that I will with zeal do what I can for the speedy and just settlement and discharge of the general debt from Mr. Wayles. In expectation of hearing from you on the point beforementioned I am Sir Your most obedt. servt

Th: Jefferson

